Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 5 July 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dear Ellen 
                     
                     Washington July 5. 08.
                  
                  Your letter was safely delivered to miss Forrest who was here yesterday well. I thank heaven that the 4th. of July is over. it is always a day of great fatigue to me, and of some embarrasments from improper intrusions and some from unintended exclusions. we have had such a week of hot weather as has never probably been known before in this country. my thermometer has been as follows
                  
                     
                        Monday 
                        June 
                        27.
                        
                        93.
                        
                     
                     
                        
                        
                        28.
                        
                        95
                        (95)
                     
                     
                        
                        
                        29.
                        
                        96
                        
                     
                     
                        
                        
                        30.
                        
                        95
                        
                     
                     
                        
                        July
                        1.
                        
                        98½
                        
                         (98½)
                     
                     
                        
                        
                        2.
                        
                        98
                        (98)
                     
                     
                        
                        
                        3.
                        
                        95½
                        
                        
                     
                  
                  yesterday I took no observation. to-day it is quite moderate. I hope this severe spell will be an acquittal for us, at least till I get home, for which I shall leave this place about the 22d. inst. you have been beforehand with us in rosten ears. we had cimlings yesterday. kiss your dear Mama for me and all the young ones, and assure your papa of my constant affection. be assured yourself of my tender love.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. 2. men died here on the 1st. instant drinking cold water. we shall probably hear of many more in other places.
                  
               